Case 7:19-cv-00219-NKM-JCH Document 23 Filed 07/16/20 Page 1 of 4 Pageid#: 136




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 ROCKY JAY ROBERT REYNOLDS,                      )     Civil Action No. 7:19-cv-00219
     Plaintiff,                                  )
                                                 )
 v.                                              )     MEMORANDUM OPINION
                                                 )
 CAPTAIN TRISH MCCOY, et al.,                    )     By: Norman K. Moon
     Defendants.                                 )     United States District Judge

        Rocky Jay Robert Reynolds, a Virginia inmate proceeding pro se, commenced this civil

 action under 42 U.S.C. § 1983, initially naming only the Southwest Virginia Regional Jail

 Authority as a defendant. The case was conditionally filed, but the court noted that the

 complaint failed to state a claim against the sole defendant and directed that Reynolds file an

 amended complaint. (Dkt. No. 9.)

        Reynolds filed an amended complaint naming sixteen individual defendants (Dkt. No.

 10.) That amended complaint was again conditionally filed, and another order was entered

 notifying Reynolds that his complaint failed to state a claim against many of the defendants he

 named, generally referring to “they” as having taken actions against him, but only identifying

 some specific actions by a few of the defendants. That order also advised him that his amended

 complaint appeared to misjoin defendants, “lump[ing] together numerous types of claims based

 on different types of incidents that occurred on different dates.” (Id. at 2.) To remedy these

 deficiencies, Reynolds was directed to file a second amended complaint. (Id. at 2–3.) The order

 advised him that his second amended complaint must name “every person he intends to bring

 this action against and specifically describe[e] how each person violated his federal rights.” (Id.

 at 2.) He was further advised that the second amended complaint must be a new pleading,

 standing by itself without reference to any earlier-filed complaint. (Id.)
Case 7:19-cv-00219-NKM-JCH Document 23 Filed 07/16/20 Page 2 of 4 Pageid#: 137




        Reynolds then filed his second amended complaint, which is now before the court for

 review pursuant to 28 U.S.C. § 1915A(b). For the reasons discussed herein, I conclude that the

 second amended complaint fails to state a claim for which relief can be granted. It therefore

 must be dismissed, pursuant to 28 U.S.C. § 1915A(b)(1).

                                             I.   BACKGROUND

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

 a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

 of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

 plaintiff is proceeding in forma pauperis, to dismiss the case if it, for example, is frivolous or

 fails to state a claim on which relief may be granted). Pleadings of self-represented litigants are

 accorded liberal construction and held to a less stringent standard than formal pleadings drafted

 by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does

 not mean, however, that the court can ignore a clear failure in pleadings to allege facts which set

 forth a claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d

 387, 391 (4th Cir. 1990).

         Aside from the identification of nine defendant in the style of the case, the only

 allegations in Reynolds’ second amended complaint are listed in support of two claims. The

 only supporting facts for Claim 1 are as follows:

                  My constitutional rights were violated, #8 cruel and unusual
                  punishments inflicted and #5 and #14 were violated. I was denied
                  phone calls, toilet paper, soap, and my food was being messed with
                  on my trays. I was in cell with a non-working toilet for days, got
                  sick, passed out, and lost 50 pounds in 35 days.

 (2d Am. Compl at 2 (spelling/grammar errors corrected and edited for clarity).)1




        1
            I presume that the numbers refer to amendments to the U.S. Constitution.


                                                         2
Case 7:19-cv-00219-NKM-JCH Document 23 Filed 07/16/20 Page 3 of 4 Pageid#: 138




        The facts supporting Claim 2 are:

                I was denied phone calls to Pops before he passed away. I was
                given 1-hour outside recreation in the gym by myself, and they
                made me walk in circles in full body restraints, after I wrote
                requests and grievances about handcuffs and shackles scarring my
                hands and feet.

 (Id. at 2 (spelling/grammar errors corrected and edited for clarity). For relief, Reynolds asks for

 $2.5 million and the “jobs of those responsible.” (Id.)

                                        II. DISCUSSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

 the Constitution and laws of the United States, and must show that the alleged deprivation was

 committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–

 85 (4th Cir. 2017) (internal quotation marks omitted). Liability under § 1983 is “personal,

 based upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391,

 402 (4th Cir. 2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail

 about each defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th

 Cir. 2017) (explaining that liability will lie under § 1983 only “where it is affirmatively shown

 that the official charged acted personally” in the violation of plaintiff’s rights and affirming

 dismissal of claim where plaintiff did not allege personal involvement by defendant) (quoting

 Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

        Despite two prior orders informing Reynolds of these requirements and directing him to

 identify the specific actions of specific defendants to state a claim under Section 1983, his

 second amended complaint fails to name any action by any particular person or defendant.

 While it is possible that some of his factual allegations could potentially state a claim,

 especially if they were supported with additional factual detail, they nonetheless fail to state a




                                                   3
Case 7:19-cv-00219-NKM-JCH Document 23 Filed 07/16/20 Page 4 of 4 Pageid#: 139




 claim in their current form against any defendant. Thus, his second amended complaint must be

 dismissed for failure to state a claim.

                                       III. CONCLUSION

         For the foregoing reasons, I will summarily dismiss this action without prejudice

 under § 1915A(b)(1), for failure to state a claim. Because Reynolds has already been given

 multiple opportunities to amend his complaint to attempt to state a claim, and informed

 repeatedly about how to do so, I will not grant Reynolds leave to amend to file a third

 amended complaint.

         Nothing in this opinion, however, precludes Reynolds from refiling his claims in a

 new and separate civil action if he can correct the deficiencies described in this opinion,

 assuming he has exhausted his remedies in accordance with 42 U.S.C. § 1997e, and subject

 to the applicable statute of limitations.

        An appropriate order will be entered.

        ENTER: This ___day
                    16th   of July, 2020.




                                                  4
